TDCJ Offender Details                                                   gfi\\bl'°}               Page 1of:
                                                                  TDCJ Home     mSW New Offender Search
    kii!IMjl^yLlAtJII.J^J4:Jl^lf>Mitf^MJ


 Offender Information Details
    . Return to Search list




 SID Number:                                   06883734

 TDCJ Number:                                  01959286

 Name:                                         PARRISH,BENJAMIN

 Race:                                         B

 Gender:                                       M

 DOB:                                          1988-01-05

 Maximum Sentence Date:                        2016-05-19

 Current Facility:                             GIST

 Projected Release Date:                       2016-05-19

 Parole Eligibility Date:                      2014-08-12

 Offender Visitation Elidible:                 YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                   Offender is not scheduled for release at this time.

 Scheduled Release Type:                   Will be determined when release date is scheduled.

 Scheduled Release Location:               Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
   Offense            0«             Sentence .        „ .    ~„_ M„     Sentence (YY-
     Date             °ffense           Date         County Case No"          MM-DD)
                BURG OF HABIT W/IC
   2005-07-24                        2006-04-20      HARRIS   1035016         3-00-00
                     THEFT




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=06883734                4/24/2015